DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12/16/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,655,002 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to communication networks and, more particularly, to wireless local area networks that utilize orthogonal frequency division multiplexing (OFDM)..

Applicant’s independent claim 1 recites, inter alia, a method, with a structure as defined in the specification (pages 8 – 14) including that a third communication protocol specifies that, in a second preamble defined by the third communication protocol,  a third OFDM symbol that immediately follows the legacy signal field formatted according to the second communication protocol is modulated using BPSK modulation rotated by 90 degrees (Q- BPSK), wherein the first communication protocol specifies modulation of the first OFDM symbol to be BPSK modulation to cause a receiver device that conforms to the third communication protocol to determine that the data unit does not conform to the third communication protocol, wherein the third communication protocol is legacy with respect to the first communication protocol, the second OFDM symbol.


Independent claim 11 are interpreted and allowed for the same reason as set forth above. Accordingly, applicant’s claims are allowed for these reasons and for the reasons recited by applicant in the AE support document filled 12/16/2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9712358 B2	Zhang; Hongyuan et al.	Range extension mode for WiFi
US 20160330047 A1	SEOK; Yongho	METHOD AND APPARATUS FOR SOUNDING IN WIRELESS COMMUNICATION SYSTEM
US 20160050093 A1	CHOI; Jinsoo et al.	METHOD FOR TRANSMITTING SIGNAL FIELD AND APPARATUS THEREFOR
US 20140362935 A1	Porat; Ron et al.	Preamble with modified signal field (SIG) for use in wireless communications
US 20130182593 A1	Zhang; Hongyuan et al.	DATA UNIT FORMAT FOR SINGLE USER BEAMFORMING IN LONG -RANGE WIRELESS LOCAL AREA NETWORKS (WLANS)







Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                            

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413